DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 5/16/2022.  Claims 1-30 remain pending in the present application.  This Action is made FINAL.

It is noted that Applicant’s listing of claims does not include canceled claims 31-101.  In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 12, 17, and 26, the limitations, "selecting an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern", introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant suggests that support for the wording may be found in the original specification at least at paragraphs 0055-0057, in original claims 2, 4, and 5, in Figures 5-8.  While these portions of Applicant’s original specification provide support for the UL frequency hopping pattern being different than the DL frequency hopping pattern, they do not support selecting the UL frequency hopping pattern in accordance with the DL frequency hopping pattern.

Claims 2-11, 13-16, 18-25, and 27-30 are also rejected by virtue of their dependency on claims 1, 12, 17, and 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2020/0220682 A1) (hereinafter Li 1) in view of Chen et al. (U.S. Patent Application Publication No. 2016/0249327 A1) (hereinafter Chen).

Regarding claim 1, Li 1 discloses a method for wireless communication performed by an apparatus of a user equipment (UE) (Paragraph 0010 disclose a network side device performs UE specific data transmission with a user terminal.  Figure 1 and paragraph 0052 disclose a wireless communications system includes a network side device 110 and a user terminal 120), comprising:
receiving a discovery reference signal (DRS) indicating a downlink (DL) frequency hopping pattern (Paragraphs 0030 and 0031 disclose receiving, by the user terminal, a DRS on the first fixed channel, where the DRS includes at least one of a synchronization signal, broadcast information, and a system message; and performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS.  The performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS includes: calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel);
selecting an uplink (UL) frequency hopping pattern (Paragraph 0031 discloses calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel);
receiving a signal indicating a channel occupancy time (COT) obtained by a base station on a first hopping channel of the DL frequency hopping pattern (Paragraphs 0030 and 0031 disclose receiving, by the user terminal, a DRS on the first fixed channel.  Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels for a predetermined time length for at least one time, where p≥1, and p is an integer.  When p is not less than 2, time intervals in which data transmission is performed on the p data channels are different.  The DRS further includes data channel configuration information, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length);
receiving DL data on the first hopping channel of the DL frequency hopping pattern (Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels); and
transmitting UL data on a first hopping channel of the UL frequency hopping pattern (Paragraph 0123 discloses after receiving the DRS sent on the first fixed channel by the network side device, the user terminal may perform data transmission with the network side device on the data channel through frequency hopping).
Although Li 1 discloses selecting an uplink (UL) frequency hopping pattern, Li 1 does not explicitly disclose that the selected uplink (UL) frequency hopping pattern is in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern.
In analogous art, Chen discloses an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern (Figure 11 and paragraphs 0109-0111 disclose a cell may determine frequency hopping patterns for the assignments of the DL narrowband regions and the UL narrowband regions.  A UE operating in a cell using frequency hopping with narrowband regions may determine frequency hopping patterns of assignments of DL narrowband regions and assignments of UL narrowband regions, for example, based on a received signal indicating one or more frequency hopping patterns.  A cell may use a different frequency hopping pattern for the DL narrowband regions than the cell uses for the UL narrowband regions.  The frequency hopping of DL narrowband regions and UL narrowband regions may each follow a pattern, but the patterns may be different.  FIG. 11 illustrates exemplary frequency hopping patterns 1100 and 1150 for DL narrowband regions and UL narrowband regions, according to aspects of the present disclosure.  Such frequency hopping patterns might be employed by eNB 110a with UEs 120a (e.g., UE1) and 120c (e.g., UE2) in FIG. 1, for example.  In exemplary frequency hopping pattern 1100, a BS has organized eight narrowband regions from a DL system bandwidth.  At time t, UE1 and UE2 are assigned the two highest DL narrowband regions, as illustrated.  Later, at time t+k, UE1 and UE2 are assigned the next two lower DL narrowband regions.  UE1 and UE2 are each assigned a lower DL narrowband region at times t+2k and t+3k, as illustrated.  Meanwhile, a different exemplary frequency hopping pattern 1150 may be employed for the UL narrowband regions.  At time t, UE1 and UE2 are assigned the two lowest UL narrowband regions.  At time t+k, UE1 and UE2 are assigned the two middle UL narrowband regions.  At time t+2k, UE1 and UE2 are assigned the lowest and highest UL narrowband regions, and at time t+3k, UE1 and UE2 are assigned the two highest UL narrowband regions.  Other frequency hopping patterns for DL narrowband regions and UL narrowband regions are possible, and are included in the scope of the disclosure.  Since Applicant’s “an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern” is interpreted to include the hopping patterns for both the DL and UL shifting at each time interval in Chen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate assigning different frequency hopping patterns for UL and DL that are have some commonality, as described in Chen, with selecting an uplink (UL) frequency hopping pattern, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining assigning different frequency hopping patterns for UL and DL that are have some commonality of Chen with selecting an uplink (UL) frequency hopping pattern of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and Chen to obtain the invention as specified in claim 1.

Regarding claim 8, as applied to claim 1 above, Li 1, as modified by Chen, further discloses wherein the DRS is received over an anchor channel of an unlicensed frequency band (Paragraph 0030 discloses receiving, by the user terminal, a DRS on the first fixed channel.  Figure 1 and paragraph 0061 disclose the network side device 110 and the user terminal 120 may communicate in an unlicensed spectrum).

Regarding claim 12, Li 1 discloses a wireless communication device (Figure 1 and paragraph 0052 disclose a wireless communications system includes a user terminal 120), comprising:
an interface (Figure 10 and paragraph 0149 disclose the apparatus 100 may be implemented as the entire user terminal 120 or a part of the user terminal 120.  The apparatus 100 may include a communications interface 1004) configured to:
obtain a discovery reference signal (DRS) indicating a downlink (DL) frequency hopping pattern (Paragraphs 0030 and 0031 disclose receiving, by the user terminal, a DRS on the first fixed channel, where the DRS includes at least one of a synchronization signal, broadcast information, and a system message; and performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS.  The performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS includes: calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel); and
a processing system (Figure 10 and paragraph 0149 disclose the apparatus 100 may be implemented as the entire user terminal 120 or a part of the user terminal 120.  The apparatus 100 may include a processor 1001) configured to:
select an uplink (UL) frequency hopping pattern (Paragraph 0031 discloses calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel); and
the interface further configured to:
obtain a signal indicating a channel occupancy time (COT) obtained by a base station on a first hopping channel of the DL frequency hopping pattern (Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels for a predetermined time length for at least one time, where p≥1, and p is an integer.  When p is not less than 2, time intervals in which data transmission is performed on the p data channels are different.  The DRS further includes data channel configuration information, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length);
obtain DL data on the first hopping channel of the DL frequency hopping pattern (Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels); and
output UL data for transmission on a first hopping channel of the UL frequency hopping pattern (Paragraph 0123 discloses after receiving the DRS sent on the first fixed channel by the network side device, the user terminal may perform data transmission with the network side device on the data channel through frequency hopping).
Although Li 1 discloses select an uplink (UL) frequency hopping pattern, Li 1 does not explicitly disclose that the selected uplink (UL) frequency hopping pattern is in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern.
In analogous art, Chen discloses an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern (Figure 11 and paragraphs 0109-0111 disclose a cell may determine frequency hopping patterns for the assignments of the DL narrowband regions and the UL narrowband regions.  A UE operating in a cell using frequency hopping with narrowband regions may determine frequency hopping patterns of assignments of DL narrowband regions and assignments of UL narrowband regions, for example, based on a received signal indicating one or more frequency hopping patterns.  A cell may use a different frequency hopping pattern for the DL narrowband regions than the cell uses for the UL narrowband regions.  The frequency hopping of DL narrowband regions and UL narrowband regions may each follow a pattern, but the patterns may be different.  FIG. 11 illustrates exemplary frequency hopping patterns 1100 and 1150 for DL narrowband regions and UL narrowband regions, according to aspects of the present disclosure.  Such frequency hopping patterns might be employed by eNB 110a with UEs 120a (e.g., UE1) and 120c (e.g., UE2) in FIG. 1, for example.  In exemplary frequency hopping pattern 1100, a BS has organized eight narrowband regions from a DL system bandwidth.  At time t, UE1 and UE2 are assigned the two highest DL narrowband regions, as illustrated.  Later, at time t+k, UE1 and UE2 are assigned the next two lower DL narrowband regions.  UE1 and UE2 are each assigned a lower DL narrowband region at times t+2k and t+3k, as illustrated.  Meanwhile, a different exemplary frequency hopping pattern 1150 may be employed for the UL narrowband regions.  At time t, UE1 and UE2 are assigned the two lowest UL narrowband regions.  At time t+k, UE1 and UE2 are assigned the two middle UL narrowband regions.  At time t+2k, UE1 and UE2 are assigned the lowest and highest UL narrowband regions, and at time t+3k, UE1 and UE2 are assigned the two highest UL narrowband regions.  Other frequency hopping patterns for DL narrowband regions and UL narrowband regions are possible, and are included in the scope of the disclosure.  Since Applicant’s “an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern” is interpreted to include the hopping patterns for both the DL and UL shifting at each time interval in Chen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate assigning different frequency hopping patterns for UL and DL that are have some commonality, as described in Chen, with selecting an uplink (UL) frequency hopping pattern, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining assigning different frequency hopping patterns for UL and DL that are have some commonality of Chen with selecting an uplink (UL) frequency hopping pattern of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and Chen to obtain the invention as specified in claim 12.

Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Chen as applied to claims 1 and 12 above, and further in view of Chang al. (WIPO Patent Application Publication No. 2018/106658 A1) (as cited on Applicant’s IDS, hereinafter Chang).

Regarding claims 2 and 13, as applied to claims 1 and 12 above, Li 1, as modified by Chen, discloses wherein the selection of the UL frequency hopping pattern is based on the DL frequency hopping pattern (Paragraph 0031 discloses calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel).
Li 1, as modified by Chen, does not explicitly disclose wherein the selection of the UL frequency hopping pattern is based on at least one of a cell identifier, a user equipment identifier (UE ID), or a group UE identifier.
In analogous art, Chang discloses wherein the selection of the UL frequency hopping pattern is based on at least one of a cell identifier, a user equipment identifier (UE ID), or a group UE identifier (Page 3, lines 29-33 disclose a Radio Access Network (RAN) node (e.g. , an enhanced Node B (eNB)) may communicate a Discovery Reference Signal (DRS) transmission over one or more anchor channels/anchor carriers that a UE may receive and recognize as a DRS from a network access point.  The DRS transmission may include a cell ID of the RAN node, which the UE may use to derive a frequency hopping pattern being used by the RAN node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a cell ID to derive a frequency hopping pattern, as described in Chang, with receiving a DRS and determining a hopping pattern, as described in Li 1, as modified by Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a cell ID to derive a frequency hopping pattern of Chang with receiving a DRS and determining a hopping pattern of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Chang to obtain the invention as specified in claims 2 and 13.

Regarding claim 3, as applied to claim 2 above, Li 1, as modified by Chen, discloses the claimed invention except explicitly disclosing wherein the at least one of the cell identifier, the UE ID, or the group UE identifier is received in one or more of a radio resource control (RRC) configuration, a downlink control information (DCI) message, or the DRS.
Chang further discloses wherein the at least one of the cell identifier, the UE ID, or the group UE identifier is received in one or more of a radio resource control (RRC) configuration, a downlink control information (DCI) message, or the DRS (Page 3, lines 29-33 disclose a Radio Access Network (RAN) node (e.g. , an enhanced Node B (eNB)) may communicate a Discovery Reference Signal (DRS) transmission over one or more anchor channels/anchor carriers that a UE may receive and recognize as a DRS from a network access point.  The DRS transmission may include a cell ID of the RAN node, which the UE may use to derive a frequency hopping pattern being used by the RAN node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate receiving a cell ID in a DRS, as described in Chang, with receiving a DRS, as described in Li 1, as modified by Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining receiving a cell ID in a DRS of Chang with receiving a DRS of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Chang to obtain the invention as specified in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Chen as applied to claim 1 above, and further in view of Bagheri et al. (U.S. Patent Application Publication No. 2020/0146034 A1) (hereinafter Bagheri).

Regarding claim 6, as applied to claim 1 above, while Li 1, as modified by Chen, discloses transmitting UL data, Li 1, as modified by Chen, does not explicitly disclose transmitting at least a portion of the UL data using configured grant (CG) resources based on not detecting the signal within a time period .
In analogous art, Bagheri discloses transmitting at least a portion of the UL data using configured grant (CG) resources based on not detecting the signal within a time period (Paragraph 0034 discloses if the UE has not received any explicit HARQ feedback after certain time, the UE can retransmit the TB, such as by using CG transmission occasions autonomously).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate retransmitting data using CG if a UE has not received a signal after a certain time, as described in Bagheri, with a UE transmitting data, as described in Li 1, as modified by Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining retransmitting data using CG if a UE has not received a signal after a certain time of Bagheri with a UE transmitting data of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bagheri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Bagheri to obtain the invention as specified in claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Chen as applied to claim 1 above, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2020/0053782 A1) (hereinafter Zhang).

Regarding claim 7, as applied to claim 1 above, Li 1, as modified by Chen, discloses the claimed invention except explicitly disclosing wherein the signal comprises one or more of a system information channel occupancy time (SI-COT), a group-common physical downlink control channel (GC-PDCCH), or a common transmit preamble.
In analogous art, Zhang discloses wherein the signal comprises one or more of a system information channel occupancy time (SI-COT), a group-common physical downlink control channel (GC-PDCCH), or a common transmit preamble (Paragraph 0035 discloses the GC-PDCCH carries a COT structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a GC-PDCCH carrying a COT structure, as described in Zhang, with receiving an uplink duration, as described in Li 1, as modified by Chen, because doing so is simple substitution of one known element (signal on which time information is received) for another to obtain predictable results.  Combining a GC-PDCCH carrying a COT structure of Zhang with receiving an uplink duration of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Zhang to obtain the invention as specified in claim 7.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Chen as applied to claims 1 and 12 above, and further in view of Watanabe et al. (U.S. Patent No. 6,047,015 A) (hereinafter Watanabe).

Regarding claim 9, as applied to claim 1 above, Li 1, as modified by Chen, discloses the claimed invention except explicitly disclosing wherein the UE receives the DL data on the first hopping channel of the DL frequency hopping pattern concurrently with transmitting the UL data on the first hopping channel of the UL frequency hopping pattern.
In analogous art, Watanabe discloses wherein the UE receives the DL data on the first hopping channel of the DL frequency hopping pattern concurrently with transmitting the UL data on the first hopping channel of the UL frequency hopping pattern (Claim 1 discloses each of said base station and said mobile station comprises means for transmitting and receiving simultaneously, and means for multiplexing a reverse link signal transmitted from said mobile station to said base station and a forward link signal transmitted from said base station to said mobile station within a same frequency band after selecting a hopping pattern so as to completely avoid overlapping said reverse link signal with said forward link signal at the same time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting on a reverse link and receiving on a forward link simultaneously on a same frequency band in a hopping pattern, as described in Watanabe, with transmitting and receiving on a frequency in a hopping pattern, as described in Li 1, as modified by Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting on a reverse link and receiving on a forward link simultaneously on a same frequency band in a hopping pattern of Watanabe with transmitting and receiving on a frequency in a hopping pattern of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Watanabe to obtain the invention as specified in claim 9.

Regarding claim 16, as applied to claim 12 above, Li 1, as modified by Chen, discloses the claimed invention except explicitly disclosing wherein the wireless communication device receives the DL data on the first hopping channel of the DL frequency hopping pattern concurrently with transmitting the UL data on the first hopping channel of the UL frequency hopping pattern.
In analogous art, Watanabe discloses wherein the wireless communication device receives the DL data on the first hopping channel of the DL frequency hopping pattern concurrently with transmitting the UL data on the first hopping channel of the UL frequency hopping pattern (Claim 1 discloses each of said base station and said mobile station comprises means for transmitting and receiving simultaneously, and means for multiplexing a reverse link signal transmitted from said mobile station to said base station and a forward link signal transmitted from said base station to said mobile station within a same frequency band after selecting a hopping pattern so as to completely avoid overlapping said reverse link signal with said forward link signal at the same time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting on a reverse link and receiving on a forward link simultaneously on a same frequency band in a hopping pattern, as described in Watanabe, with transmitting and receiving on a frequency in a hopping pattern, as described in Li 1, as modified by Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting on a reverse link and receiving on a forward link simultaneously on a same frequency band in a hopping pattern of Watanabe with transmitting and receiving on a frequency in a hopping pattern of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Watanabe to obtain the invention as specified in claim 16.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Chen as applied to claim 1 above, and further in view of Park et al. (U.S. Patent Application Publication No. 2020/0178297 A1) (hereinafter Park).

Regarding claim 10, as applied to claim 1 above, Li 1, as modified by Chen, discloses a hopping channel (Paragraph 0031 discloses sending frequency of the data channel based on a frequency hopping pattern).
Li 1, as modified by Chen, does not explicitly disclose wherein the first channel of the UL frequency pattern is configured to carry time-multiplexed UL data or frequency-multiplexed UL data transmitted from the UE and from one or more other UEs during a first COT period.
In analogous art, Park discloses wherein the first channel of the UL frequency pattern is configured to carry time-multiplexed UL data or frequency-multiplexed UL data transmitted from the UE and from one or more other UEs during a first COT period (Figure 17 and paragraph 0211 disclose although a specific UE (e.g., UE1) has UL traffic to transmit, a base station configures a TX gap to perform FDM (frequency division multiplexing) or MU-MIMO (multi-user input multi output) operation with a different UE (e.g., UE2) in a following UL subframe. By doing so, the base station can terminate a UL TX burst of the specific UE (e.g., UE1) before UL COT reaches UL MCOT).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate performing FDM with different UEs in a COT, as described in Park, with sending signals in a time interval, as described in Li 1, as modified by Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining performing FDM with different UEs in a COT of Park with sending signals in a time interval of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Park.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Park to obtain the invention as specified in claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Chen as applied to claim 1 above, and further in view of Liu et al. (U.S. Patent Application Publication No. 2021/0127328 A1) (hereinafter Liu).

Regarding claim 11, as applied to claim 1 above, Li 1, as modified by Chen, discloses the claimed invention except explicitly disclosing wherein the COT is obtained based on a clear channel assessment (CCA) on the first hopping channel of the DL frequency hopping pattern.
In analogous art, Liu discloses wherein the COT is obtained based on a clear channel assessment (CCA) on the first hopping channel of the DL frequency hopping pattern (Paragraph 0018 discloses the MCOT for a given hopping frequency, which starts immediately after a successful CCA or eCCA shall be less than 60 ms followed by an Idle Period (IP) of minimum 5% of the MCOT with a minimum of 100 μs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a COT based on a CCA on a hopping pattern, as described in Liu, with sending signals in a time interval in a hopping pattern, as described in Li 1, as modified by Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a COT based on a CCA on a hopping pattern of Liu with sending signals in a time interval in a hopping pattern of Li 1, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Chen, and Liu to obtain the invention as specified in claim 11.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li et al. (U.S. Patent Application Publication No. 2016/0020822 A1) (hereinafter Li 2) and further in view of Chen.

Regarding claim 17, Li 1 discloses a method for wireless communication performed by an apparatus of a base station (BS) (Figure 1 and paragraph 0052 disclose a wireless communications system includes a network side device 110 and a user terminal 120.  Paragraph 0053 discloses the network side device 110 may be a base station (Base Station, BS) in the 3G system or an evolved base station (eNB) used in the 4G system.  Alternatively, the network side device 110 may be a gNB (gNB) that uses a distributed architecture with centralized control in the 5G system), comprising:
transmitting a discovery reference signal (DRS) over an unlicensed frequency band, the DRS indicating a downlink (DL) frequency hopping pattern (Paragraphs 0030 and 0031 disclose receiving, by the user terminal, a DRS on the first fixed channel, where the DRS includes at least one of a synchronization signal, broadcast information, and a system message; and performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS.  The performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS includes: calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel.  Figure 1 and paragraph 0061 disclose the network side device 110 and the user terminal 120 may communicate in an unlicensed spectrum);
transmitting a signal indicating a channel occupancy time (COT) obtained on a first hopping channel of the DL frequency hopping pattern (Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels for a predetermined time length for at least one time, where p≥1, and p is an integer.  When p is not less than 2, time intervals in which data transmission is performed on the p data channels are different.  The DRS further includes data channel configuration information, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length);
transmitting DL data on the first hopping channel of the DL frequency hopping pattern (Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels); and
receiving UL data on a first hopping channel of the UL frequency hopping pattern (Paragraph 0123 discloses after receiving the DRS sent on the first fixed channel by the network side device, the user terminal may perform data transmission with the network side device on the data channel through frequency hopping).
Li 1 does not explicitly disclose selecting an uplink (UL) frequency hopping pattern.
In analogous art, Li 2 discloses selecting an uplink (UL) frequency hopping pattern (Paragraph 0071 discloses a serving base station 105 may assign particular resources to each of UE1 through UE3 and may define a WAN frequency hopping pattern for such transmissions (e.g. for uplink transmissions to the base station 105)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a base station defining a frequency hopping pattern for uplink, as described in Li 2, with a base station transmitting a frequency hopping pattern, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a base station defining a frequency hopping pattern for uplink of Li 2 with a base station transmitting a frequency hopping pattern of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li 2.
Although Li 1, as modified by Li 2, discloses selecting an uplink (UL) frequency hopping pattern, Li 1, as modified by Li 2, does not explicitly disclose that the selected uplink (UL) frequency hopping pattern is in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern.
In analogous art, Chen discloses an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern (Figure 11 and paragraphs 0109-0111 disclose a cell may determine frequency hopping patterns for the assignments of the DL narrowband regions and the UL narrowband regions.  A UE operating in a cell using frequency hopping with narrowband regions may determine frequency hopping patterns of assignments of DL narrowband regions and assignments of UL narrowband regions, for example, based on a received signal indicating one or more frequency hopping patterns.  A cell may use a different frequency hopping pattern for the DL narrowband regions than the cell uses for the UL narrowband regions.  The frequency hopping of DL narrowband regions and UL narrowband regions may each follow a pattern, but the patterns may be different.  FIG. 11 illustrates exemplary frequency hopping patterns 1100 and 1150 for DL narrowband regions and UL narrowband regions, according to aspects of the present disclosure.  Such frequency hopping patterns might be employed by eNB 110a with UEs 120a (e.g., UE1) and 120c (e.g., UE2) in FIG. 1, for example.  In exemplary frequency hopping pattern 1100, a BS has organized eight narrowband regions from a DL system bandwidth.  At time t, UE1 and UE2 are assigned the two highest DL narrowband regions, as illustrated.  Later, at time t+k, UE1 and UE2 are assigned the next two lower DL narrowband regions.  UE1 and UE2 are each assigned a lower DL narrowband region at times t+2k and t+3k, as illustrated.  Meanwhile, a different exemplary frequency hopping pattern 1150 may be employed for the UL narrowband regions.  At time t, UE1 and UE2 are assigned the two lowest UL narrowband regions.  At time t+k, UE1 and UE2 are assigned the two middle UL narrowband regions.  At time t+2k, UE1 and UE2 are assigned the lowest and highest UL narrowband regions, and at time t+3k, UE1 and UE2 are assigned the two highest UL narrowband regions.  Other frequency hopping patterns for DL narrowband regions and UL narrowband regions are possible, and are included in the scope of the disclosure.  Since Applicant’s “an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern” is interpreted to include the hopping patterns for both the DL and UL shifting at each time interval in Chen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate assigning different frequency hopping patterns for UL and DL that are have some commonality, as described in Chen, with selecting an uplink (UL) frequency hopping pattern, as described in Li 1, as modified by Li 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining assigning different frequency hopping patterns for UL and DL that are have some commonality of Chen with selecting an uplink (UL) frequency hopping pattern of Li 1, as modified by Li 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, and Chen to obtain the invention as specified in claim 17.

Regarding claim 26, Li 1 discloses a wireless communication device (Figure 1 and paragraph 0052 disclose a wireless communications system includes a network side device 110), comprising:
an interface (Figure 9 and paragraph 0139 disclose the network side device 90 may include a communications interface 94) configured to:
output a discovery reference signal (DRS) for transmission over an unlicensed frequency band, the DRS indicating a downlink (DL) frequency hopping pattern and an identifier (Paragraphs 0030 and 0031 disclose receiving, by the user terminal, a DRS on the first fixed channel, where the DRS includes at least one of a synchronization signal, broadcast information, and a system message; and performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS.  The performing, by the user terminal, data transmission with a network side device on a data channel through frequency hopping based on the DRS includes: calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel.  Figure 1 and paragraph 0061 disclose the network side device 110 and the user terminal 120 may communicate in an unlicensed spectrum); and
a processing system (Figure 9 and paragraph 0139 disclose the network side device 90 may include a processor 91);
the interface further configured to:
output a signal indicating a channel occupancy time (COT) obtained on a first hopping channel of the DL frequency hopping pattern (Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels for a predetermined time length for at least one time, where p≥1, and p is an integer.  When p is not less than 2, time intervals in which data transmission is performed on the p data channels are different.  The DRS further includes data channel configuration information, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length);
output DL data for transmission on the first hopping channel of the DL frequency hopping pattern (Paragraphs 0120 and 0121 disclose the network side device and the user terminal perform data transmission on a data channel through frequency hopping, where the data channel is all or some channels other than the N fixed channels.  Specifically, the network side device performs, between two consecutive times for sending the DRS, data transmission with the user terminal on p data channels); and
obtain UL data on a first hopping channel of the UL frequency hopping pattern (Paragraph 0123 discloses after receiving the DRS sent on the first fixed channel by the network side device, the user terminal may perform data transmission with the network side device on the data channel through frequency hopping).
Li 1 does not explicitly disclose select an uplink (UL) frequency hopping pattern.
In analogous art, Li 2 discloses select an uplink (UL) frequency hopping pattern (Paragraph 0071 discloses a serving base station 105 may assign particular resources to each of UE1 through UE3 and may define a WAN frequency hopping pattern for such transmissions (e.g. for uplink transmissions to the base station 105)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a base station defining a frequency hopping pattern for uplink, as described in Li 2, with a base station transmitting a frequency hopping pattern, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a base station defining a frequency hopping pattern for uplink of Li 2 with a base station transmitting a frequency hopping pattern of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and Li 2 to obtain the invention as specified in claim 26.
Although Li 1, as modified by Li 2, discloses select an uplink (UL) frequency hopping pattern, Li 1, as modified by Li 2, does not explicitly disclose that the selected uplink (UL) frequency hopping pattern is in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern.
In analogous art, Chen discloses an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern, wherein the UL frequency hopping pattern is different from the DL frequency hopping pattern (Figure 11 and paragraphs 0109-0111 disclose a cell may determine frequency hopping patterns for the assignments of the DL narrowband regions and the UL narrowband regions.  A UE operating in a cell using frequency hopping with narrowband regions may determine frequency hopping patterns of assignments of DL narrowband regions and assignments of UL narrowband regions, for example, based on a received signal indicating one or more frequency hopping patterns.  A cell may use a different frequency hopping pattern for the DL narrowband regions than the cell uses for the UL narrowband regions.  The frequency hopping of DL narrowband regions and UL narrowband regions may each follow a pattern, but the patterns may be different.  FIG. 11 illustrates exemplary frequency hopping patterns 1100 and 1150 for DL narrowband regions and UL narrowband regions, according to aspects of the present disclosure.  Such frequency hopping patterns might be employed by eNB 110a with UEs 120a (e.g., UE1) and 120c (e.g., UE2) in FIG. 1, for example.  In exemplary frequency hopping pattern 1100, a BS has organized eight narrowband regions from a DL system bandwidth.  At time t, UE1 and UE2 are assigned the two highest DL narrowband regions, as illustrated.  Later, at time t+k, UE1 and UE2 are assigned the next two lower DL narrowband regions.  UE1 and UE2 are each assigned a lower DL narrowband region at times t+2k and t+3k, as illustrated.  Meanwhile, a different exemplary frequency hopping pattern 1150 may be employed for the UL narrowband regions.  At time t, UE1 and UE2 are assigned the two lowest UL narrowband regions.  At time t+k, UE1 and UE2 are assigned the two middle UL narrowband regions.  At time t+2k, UE1 and UE2 are assigned the lowest and highest UL narrowband regions, and at time t+3k, UE1 and UE2 are assigned the two highest UL narrowband regions.  Other frequency hopping patterns for DL narrowband regions and UL narrowband regions are possible, and are included in the scope of the disclosure.  Since Applicant’s “an uplink (UL) frequency hopping pattern in accordance with the DL frequency hopping pattern” is interpreted to include the hopping patterns for both the DL and UL shifting at each time interval in Chen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate assigning different frequency hopping patterns for UL and DL that are have some commonality, as described in Chen, with selecting an uplink (UL) frequency hopping pattern, as described in Li 1, as modified by Li 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining assigning different frequency hopping patterns for UL and DL that are have some commonality of Chen with selecting an uplink (UL) frequency hopping pattern of Li 1, as modified by Li 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, and Chen to obtain the invention as specified in claim 17.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li 2 and further in view of Chen as applied to claims 17 and 26 above, and further in view of Chang.

Regarding claims 18 and 27, as applied to claims 17 and 26 above, Li 1, as modified by Li 2 and Chen, discloses the claimed invention except explicitly disclosing wherein the selection of the UL frequency hopping pattern is based on the DL frequency hopping pattern and at least one of a cell identifier, a user equipment identifier (UE ID), or a group UE identifier.
In analogous art, Chang discloses wherein the selection of the UL frequency hopping pattern is based on the DL frequency hopping pattern and at least one of a cell identifier, a user equipment identifier (UE ID), or a group UE identifier (Page 3, lines 29-33 disclose a Radio Access Network (RAN) node (e.g. , an enhanced Node B (eNB)) may communicate a Discovery Reference Signal (DRS) transmission over one or more anchor channels/anchor carriers that a UE may receive and recognize as a DRS from a network access point.  The DRS transmission may include a cell ID of the RAN node, which the UE may use to derive a frequency hopping pattern being used by the RAN node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a cell ID to derive a frequency hopping pattern, as described in Chang, with receiving a DRS and determining a hopping pattern, as described in Li 1, as modified by Li 2 and Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a cell ID to derive a frequency hopping pattern of Chang with receiving a DRS and determining a hopping pattern of Li 1, as modified by Li 2 and Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Chen, and Chang to obtain the invention as specified in claims 18 and 27.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li 2 and further in view of Chen as applied to claim 17 above, and further in view of Zhang.

Regarding claim 21, as applied to claim 17 above, Li 1, as modified by Li 2 and Chen, discloses the claimed invention except explicitly disclosing wherein the signal comprises one or more of a system information channel occupancy time (SI-COT), a group-common physical downlink control channel (GC-PDCCH), or a common transmit preamble.
In analogous art, Zhang discloses wherein the signal comprises one or more of a system information channel occupancy time (SI-COT), a group-common physical downlink control channel (GC-PDCCH), or a common transmit preamble (Paragraph 0035 discloses the GC-PDCCH carries a COT structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a GC-PDCCH carrying a COT structure, as described in Zhang, with receiving an uplink duration, as described in Li 1, as modified by Li 2 and Chen, because doing so is simple substitution of one known element (signal on which time information is received) for another to obtain predictable results.  Combining a GC-PDCCH carrying a COT structure of Zhang with receiving an uplink duration of Li 1, as modified by Li 2 and Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Chen, and Zhang to obtain the invention as specified in claim 21.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li 2 and further in view of Chen as applied to claims 17 and 26 above, and further in view of Ye et al. (U.S. Patent Application Publication No. 2019/0296790 A1) (hereinafter Ye).

Regarding claim 22, as applied to claim 17 above, Li 1, as modified by Li 2 and Chen, discloses the claimed invention except explicitly disclosing wherein transmitting the DL data further comprises:
contending for access to the first hopping channel of the DL frequency hopping pattern using a clear channel assessment (CCA) procedure; and switching to another hopping channel of the DL frequency hopping pattern after a number of unsuccessful CCA procedures on the first hopping channel of the DL frequency hopping pattern.
In analogous art, Ye discloses wherein transmitting the DL data further comprises:
contending for access to the first hopping channel of the DL frequency hopping pattern using a clear channel assessment (CCA) procedure (Paragraph 0034 discloses a channel access procedure, such as CCA sensing can be performed for a selected hopping frequency.  When the energy detection of the CCA is greater than a selected threshold, then a next hopping frequency can be hopped to.  When the energy detection of the CCA is lower than a selected threshold, then data can be encoded for downlink transmission at a selected dwell time of a determined hopping frequency); and
switching to another hopping channel of the DL frequency hopping pattern after a number of unsuccessful CCA procedures on the first hopping channel of the DL frequency hopping pattern (Figure 7 and paragraph 0059 discloses the gNB can comprise one or more processors.  The one or more processors can be configured to perform a clear channel assessment (CCA) for a selected hopping frequency, as in block 710.  The one or more processors can be configured to identify, determine, select, or establish a next hopping frequency in a set of hopping frequencies when an energy detection of the CCA is greater than a selected threshold, as in block 720.  The one or more processors can be configured to encode data for a downlink transmission.  The encoding and downlink may be based on eMTC-U.  The data can be encoded for downlink transmission at a selected dwell time of a determined hopping frequency in the set of hopping frequencies when an energy detection of the CCA is less than a selected threshold, as in block 730.  In one embodiment, the downlink transmission can be formatted based on e-MTC-U standards.  In addition, the gNB can comprise a memory interface configured to send the set of hopping frequencies to a memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate selecting a hopping channel using CCA and switching to another hopping channel if a CCA fails, as described in Ye, with using a hopping pattern, as described in Li 1, as modified by Li 2 and Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining selecting a hopping channel using CCA and switching to another hopping channel if a CCA fails of Ye with using a hopping pattern of Li 1, as modified by Li 2 and Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ye.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Chen, and Ye to obtain the invention as specified in claim 22.

Regarding claim 28, as applied to claim 26 above, Li 1, as modified by Li 2 and Chen, discloses the claimed invention except explicitly disclosing wherein the interface is further configured to:
contend for access to the first hopping channel of the DL frequency hopping pattern using a clear channel assessment (CCA) procedure; and switch to another hopping channel of the DL frequency hopping pattern after a number of unsuccessful CCA procedures on the first hopping channel of the DL frequency hopping pattern.
In analogous art, Ye discloses wherein the interface is further configured to:
contend for access to the first hopping channel of the DL frequency hopping pattern using a clear channel assessment (CCA) procedure (Paragraph 0034 discloses a channel access procedure, such as CCA sensing can be performed for a selected hopping frequency.  When the energy detection of the CCA is greater than a selected threshold, then a next hopping frequency can be hopped to.  When the energy detection of the CCA is lower than a selected threshold, then data can be encoded for downlink transmission at a selected dwell time of a determined hopping frequency); and
switch to another hopping channel of the DL frequency hopping pattern after a number of unsuccessful CCA procedures on the first hopping channel of the DL frequency hopping pattern (Figure 7 and paragraph 0059 discloses the gNB can comprise one or more processors.  The one or more processors can be configured to perform a clear channel assessment (CCA) for a selected hopping frequency, as in block 710.  The one or more processors can be configured to identify, determine, select, or establish a next hopping frequency in a set of hopping frequencies when an energy detection of the CCA is greater than a selected threshold, as in block 720.  The one or more processors can be configured to encode data for a downlink transmission.  The encoding and downlink may be based on eMTC-U.  The data can be encoded for downlink transmission at a selected dwell time of a determined hopping frequency in the set of hopping frequencies when an energy detection of the CCA is less than a selected threshold, as in block 730.  In one embodiment, the downlink transmission can be formatted based on e-MTC-U standards.  In addition, the gNB can comprise a memory interface configured to send the set of hopping frequencies to a memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate selecting a hopping channel using CCA and switching to another hopping channel if a CCA fails, as described in Ye, with using a hopping pattern, as described in Li 1, as modified by Li 2 and Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining selecting a hopping channel using CCA and switching to another hopping channel if a CCA fails of Ye with using a hopping pattern of Li 1, as modified by Li 2 and Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ye.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Chen, and Ye to obtain the invention as specified in claim 28.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li 2 and further in view of Chen as applied to claim 17 above, and further in view of Park.

Regarding claim 23, as applied to claim 1 above, Li 1, as modified by Li 2 and Chen, discloses a hopping channel (Paragraph 0031 discloses sending frequency of the data channel based on a frequency hopping pattern).
Li 1, as modified by Li 2 and Chen, does not explicitly disclose wherein the first channel of the UL frequency pattern is configured to carry time-multiplexed UL data or frequency-multiplexed UL data transmitted from a user equipment (UE) and from one or more other UEs during a first COT period.
In analogous art, Park discloses wherein the first channel of the UL frequency pattern is configured to carry time-multiplexed UL data or frequency-multiplexed UL data transmitted from a user equipment (UE) and from one or more other UEs during a first COT period (Figure 17 and paragraph 0211 disclose although a specific UE (e.g., UE1) has UL traffic to transmit, a base station configures a TX gap to perform FDM (frequency division multiplexing) or MU-MIMO (multi-user input multi output) operation with a different UE (e.g., UE2) in a following UL subframe. By doing so, the base station can terminate a UL TX burst of the specific UE (e.g., UE1) before UL COT reaches UL MCOT).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate performing FDM with different UEs in a COT, as described in Park, with sending signals in a time interval, as described in Li 1, as modified by Li 2 and Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining performing FDM with different UEs in a COT of Park with sending signals in a time interval of Li 1, as modified by Li 2 and Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Park.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Chen, and Park to obtain the invention as specified in claim 23.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li 2 and further in view of Chen as applied to claims 17 and 26 above, and further in view of Kobayashi et al. (U.S. Patent Application Publication No. 2006/0013285 A1) (hereinafter Kobayashi).

Regarding claim 24, as applied to claim 17 above, Li 1, as modified by Li 2 and Chen, discloses the claimed invention except explicitly disclosing selecting a plurality of unique UL frequency hopping patterns; and allocating each unique UL frequency hopping pattern of the plurality of unique UL frequency hopping patterns to a respective user equipment (UE) of a plurality of UEs.
In analogous art, Kobayashi discloses selecting a plurality of unique UL frequency hopping patterns (Paragraph 0117 disclose the base station 2 of the second embodiment receives FH signals from a plurality of mobile stations 1 belonging to the service area of the base station 2, and extracts hopping channel candidates for each mobile station 1 from the signals); and
allocating each unique UL frequency hopping pattern of the plurality of unique UL frequency hopping patterns to a respective user equipment (UE) of a plurality of UEs (Paragraph 0117 disclose base station 2 compares the hopping channel candidates, determines the hopping patterns of the mobile stations 1 so that the sub-channels do not collide with each other, and informs each mobile station 1 of the corresponding hopping pattern information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate extracting hopping channel candidates and determining a hopping pattern for mobile devices, as described in Kobayashi, with using a hopping pattern, as described in Li 1, as modified by Li 2 and Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining extracting hopping channel candidates and determining a hopping pattern for mobile devices of Kobayashi with using a hopping pattern of Li 1, as modified by Li 2 and Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kobayashi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Chen, and Kobayashi to obtain the invention as specified in claim 24.

Regarding claim 29, as applied to claim 26 above, Li 1, as modified by Li 2 and Chen, discloses the claimed invention except explicitly disclosing wherein the processing system is further configured to: select a plurality of unique UL frequency hopping patterns; and allocate each unique UL frequency hopping pattern of the plurality of unique UL frequency hopping patterns to a respective user equipment (UE) of a plurality of UEs.
In analogous art, Kobayashi discloses wherein the processing system is further configured to:
select a plurality of unique UL frequency hopping patterns (Paragraph 0117 disclose the base station 2 of the second embodiment receives FH signals from a plurality of mobile stations 1 belonging to the service area of the base station 2, and extracts hopping channel candidates for each mobile station 1 from the signals); and
allocate each unique UL frequency hopping pattern of the plurality of unique UL frequency hopping patterns to a respective user equipment (UE) of a plurality of UEs (Paragraph 0117 disclose base station 2 compares the hopping channel candidates, determines the hopping patterns of the mobile stations 1 so that the sub-channels do not collide with each other, and informs each mobile station 1 of the corresponding hopping pattern information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate extracting hopping channel candidates and determining a hopping pattern for mobile devices, as described in Kobayashi, with using a hopping pattern, as described in Li 1, as modified by Li 2 and Chen, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining extracting hopping channel candidates and determining a hopping pattern for mobile devices of Kobayashi with using a hopping pattern of Li 1, as modified by Li 2 and Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kobayashi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Chen, and Kobayashi to obtain the invention as specified in claim 29.

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li 2 and further in view of Chen and further in view of Kobayashi as applied to claims 24 and 29 above, and further in view of Oh (U.S. Patent Application Publication No. 2016/0295345 A1) (hereinafter Oh).

Regarding claims 25 and 30, as applied to claims 24 and 29 above, Li 1, as modified by Li 2 and Kobayashi, discloses wherein the selection of the UL frequency hopping pattern is based on the DL frequency hopping pattern (Paragraph 0031 discloses calculating, by the user terminal, a start moment of the data channel based on start time offset information included in the DRS, where the start time offset information is used to indicate an offset between a start time point of the data transmission between the network side device and the user terminal and a start time point or an end time point of the DRS; calculating, by the user terminal, a sending frequency of the data channel based on a frequency hopping pattern and frequency hopping time information that are included in the DRS; determining, by the user terminal, an uplink/downlink location on the data channel based on data channel configuration information included in the DRS, where the data channel configuration information indicates duration for uplink transmission and duration for downlink transmission that are in each predetermined time length; and performing, by the user terminal, data transmission with the network side device through frequency hopping based on the start moment, the sending frequency, and the uplink/downlink location of the data channel).
Li 1, as modified by Li 2 and Kobayashi, does not explicitly disclose wherein each unique UL frequency hopping pattern is based at least in part on a unique identifier of the respective UE.
In analogous art, Oh discloses wherein each unique UL frequency hopping pattern is based at least in part on a unique identifier of the respective UE (Paragraph 0022 discloses the frequency hopping pattern may be generated or determined by using at least one of a cell identifier (ID), a terminal ID, system frame number and subframe index).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a frequency hopping pattern generated using a terminal ID, as described in Oh, with using a frequency hopping pattern, as described in Li 1, as modified by Li 2 and Kobayashi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a frequency hopping pattern generated using a terminal ID of Oh with using a frequency hopping pattern of Li 1, as modified by Li 2 and Kobayashi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oh.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, Kobayashi, and Oh to obtain the invention as specified in claim 25 and 30.
Potentially Allowable Subject Matter
Claims 4, 5, 14, 15, 19, and 20 would be potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of potentially allowable subject matter:
Considering claims 4, 14, and 19, the best prior art found during the prosecution of the present application, Li 1, fails to disclose, teach, or suggest the limitations of selecting the UL frequency hopping pattern comprises applying a constant offset in modulo to the DL frequency hopping pattern  in combination with and in the context of all of the other limitations in claims 4, 14, and 19.
Considering claims 5, 15, and 20, the best prior art found during the prosecution of the present application, Li 1, fails to disclose, teach, or suggest the limitations of the UL frequency hopping pattern is based on the DL frequency hopping pattern, a user equipment identifier (UE ID), and a slot index in combination with and in the context of all of the other limitations in claims 5, 15, and 20.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642